CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-14 of SiM Dynamic Allocation BalancedIncome Fund, a series of Advisors Series Trust, and to the use of our report dated June 26, 2012 on the financial statements and financial highlights included in the 2012 Annual Report.Such financial statements and financial highlights appear in the 2012 Annual Report to Shareholders, which is incorporated by reference on Form N-14. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania July 20, 2012
